Citation Nr: 0532405	
Decision Date: 12/01/05    Archive Date: 12/21/05

DOCKET NO.  02-12 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T.Mainelli, Counsel 




INTRODUCTION

The veteran served on active duty from February 1968 to 
February 1970, and from November 1990 to April 1991.  He also 
had service in the Army National Guard (ARNG).

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The Board remanded the case to the 
RO, via the Appeals Management Center (AMC) in Washington, 
D.C., in October 2003.


REMAND

The Board remanded the case in October 2003, in part, to 
obtain the veteran's service medical records from November 
1990 to April 1991 and his ARNG records from February 1970 to 
November 1990.  The AMC, however, requested service medical 
records for the veteran's first period of service in the late 
1960's that were previously of record.  The requested service 
medical records were not obtained, and the Board must remand 
the case for compliance with its remand instructions.  
Stegall v. West, 11 Vet. App. 268, 271 (1998) (a claimant 
entitled to full compliance with directives contained in a 
remand order).

Accordingly, this case is REMANDED to the RO via the AMC for 
the following action:

1.  Associate with the claims folder the 
veteran's service medical records for his period 
of service from November 1990 to April 1991 and 
his ARNG records from February 1970 to November 
1990.

2.  Thereafter, the RO should readjudicate the 
claims of service connection for bilateral 
hearing loss and tinnitus.  If any benefit on 
appeal remains denied, the veteran and his 
representative should be provided a supplemental 
statement of the case (SSOC).  An appropriate 
period of time should be allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


